Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, today's Minutes include an Annex indicating that the Bureaux of delegations of the joint parliamentary committees for Associated States have already been elected. However, if you read the Rules of Procedure, you will see that Rule 170(6) states that the appointment of the joint parliamentary committees is somewhat different from the interparliamentary delegations and must therefore be carried out under the same conditions as the appointment of the committees. This is how we have done it in the past. This means that elections must take place as for the committees. The fact that there are discussions between the groups of parties is another matter altogether. So, in the case of interparliamentary delegations, the Plenum decides, whereas in the case of the joint parliamentary committees for Associated States, in my opinion, Rule 170(6) applies. I would like to make that point.
There is a second point which I would also like to make. The deadline for submitting the relevant proposals was ten o'clock yesterday. However, the proposals - that is, the preliminary draft - on which we voted did not reach us until after ten o'clock and so I must call the entire vote into question. I would ask you to consider both points and give me your feedback at the next sitting.
I will make the President aware of your first point, and she will discuss it with the Presidents of the Groups at the Conference of Presidents. On your second point, the services have informed me that you were given all the documents relating to the Minutes of the previous sitting. In any case, your comments have been noted.
Madam President, I would like to ask that the results of the votes be displayed on the indicator board for at least ten seconds so that in future they can be noted down. We now have a new voting device and perhaps this can be programmed to display the results for at least ten seconds.
This has been noted. I think that many here share your concern. It is important that we find out the result of every vote.
Madam President, I have a question on Wednesday's Minutes, or, more specifically, on Annex 3 which was first distributed yesterday afternoon and which contains the proposals for nominations to the Bureaux of interparliamentary delegations. I would like to know whether the typing error, which is actually binding, has since been corrected. It meant that my colleague Sumberg from the PPE Group would have become a deputy chairperson in two of these delegations, i.e. for Japan and China. In actual fact, colleague Jarzembowski has become deputy chairperson for the Japan delegation. Has this been corrected and is this binding?
This correction has been made and everything is now as it should be.
Madam President, I wish to refer to the comments which the President, Mrs. Fontaine, made yesterday concerning the prohibition of the use of mobile telephones inside the hemicycle. There is nothing more important in our Parliament than talking and communication, but in debates and not through external means of communication such as mobile telephones with the ringing and distortion that they cause.
I ask that real measures be taken, where necessary, to impose sanctions, just as we might penalise those who do not vote. Those who distort the use of words in this hemicycle must be penalised, forbidden entry or have their mobile telephones confiscated. I request that effective measures be taken.
Applause
I shall certainly make the President aware of this, but I think that the first step is to appeal first to the courtesy and public-spiritedness of our colleagues. I am sure that, given time, everyone will find ways of treating one another with respect. In any case, I hope that we will not find ourselves having to impose disciplinary measures. We will discuss this within the Bureau to see how this problem can be dealt with.
Madam President, firstly, I would like to point out that the German interpreting service has clearly failed. However, I also have a second point: are you aware of the significance of Mr Posselt's explanation? If the error, as pointed out by Mr Posselt stands, we do not have a properly elected President and Vice-President in the delegations. This is an extremely serious matter and must therefore be treated with urgency. I would ask that this be clarified and dealt with as soon as possible by the Bureau because this means we are entering the summer recess with a completely unclear situation with regard to the delegations and this must not happen in this Parliament.
Applause
On your first point, I have been told that the German interpreting service appears to be working again, and I am very relieved that this is the case. On your second point, I think that you are right. I shall inform our President of the comments which you and others have made. As you are part of the Bureau, I know that you will also make her aware of this.
Madam President, it has become a bit of a tradition in this House for Members to stand up and say that their name was not on the attendance list for the previous day. My name does not appear on the list for yesterday for some reason or other. Perhaps it might be a better system if one could just go up to the front desk somewhere and point out to a member of staff that one's name was not on the list, rather than having to rise and inform the whole House.
We shall be attending to this. Incidentally, you have just given me the opportunity to tell our new colleagues that the procedure you have just mentioned is available to all Members. This makes the sitting somewhat easier and also means that an MEP does not have to come and point out the omission orally.
Madam President, I was very interested to hear the main findings of the second report by the Committee of Wisemen on Belgian radio this morning. But I think it is a bit of a shame that in this high temple of communication, it appears to have been easier for the report to find its way into the newspapers, even in a far and distant land such as Belgium, than onto the desks of the MEPs. My colleague Mr Staes raised this matter yesterday. I understand that he succeeded in getting hold of the report, on which I congratulate him, but to tell the truth, I had at least expected that all MEPs would receive this report yesterday.
That is right. It seems that the report has indeed been given out to all MEPs. Perhaps you should approach the distribution services. In any case, this is what I have been told, and I shall see to it that it is confirmed, and that everyone does indeed have access to this report. Besides, you know that, unfortunately, the media sometimes manages to obtain information before the official channels are able to act. This is one of the great debates in society today.
Madam President, I should like to raise a point of order, and he should not take this personally, regarding the presence of the Commissioner. The subject we are shortly to discuss is the 'non-competition clause in football' . That is on the agenda for this morning. The Commissioner for competition policy, Mr Van Miert, ought to be present for this. It has often been the case in the past that Commissioners who did not have competence in the agenda item have attended here. I would urge you as the Bureau, to discuss with the President of the Commission, Mr Prodi, that when certain items appear on our agenda, the Commissioners who attend are those who actually have competence for the area concerned. Mr Kinnock is not to take this personally, for it may be that he is a great fan of football, and I know that he is a talented Commissioner, but I think this matter is too important to have to bring before the new Parliament again. It is the Commissioners with responsibility for the topic concerned that should be here when their subject is being discussed.
Applause
As you know, in his new Commission, Mr Prodi has nominated a Commissioner with special responsibility for relations with Parliament. We must be able to make Mr Prodi and his new Commissioner aware of your proposal to have Commissioners come and give detailed replies to questions which are relevant to them. Having said that, the Commission is a collective body, and Mr Kinnock certainly made use of all the necessary information in replying to us this morning, and I would like to thank him for being here.
The Minutes were approved
French Football Federation fine
The next item on the agenda is the Commission's statement on the fine imposed on the French Football Federation following its infringement of the European legislation on competition.
I should like to begin by responding to the words of Maij-Weggen. The point is well made and well taken. I know that she feels strongly about this and that she is not alone in that.
Whilst I obviously cannot commit my colleague, Mrs Loyola de Palacio, who is happily a Member of this House at the present time, to the development of her policy and approach in this House, there are several who feel that the time is right for further discussion between the Commission and Parliament on some of the procedures and conventions of this House, which obviously meets in more than one place, as well as the conventions and procedures of the College. I hope that discussion can proceed without great delay because there could be developments which would be of mutual benefit and would actually promote accountability and transparency in the service of the Union.
On the question before the House, I would like to make the following statement on behalf of the Commission. This week, the Commission issued a formal legal decision against the local organisers of last year's football World Cup tournament in France. The organisers were the CFO. That decision followed the organisation's use of discriminatory sales arrangements for tickets for matches.
As the House will recall, in 1996 and 1997 the system used by CFO favoured consumers who were able to provide an address in France. In the view of the Commission, that constituted an abuse of the organisation's dominant position in the market which is contrary to Article 82 of the Treaty. This was the first case in Community history in which Article 82 of the Treaty has been used to penalise a discriminatory practice that harms the interests of consumers without having a significant effect on the market. In reaching its decision therefore, the Commission took account of the fact that there were no previous decisions of the Commission or case-law from the Court of Justice to guide CFO in its ticketing policy. In addition it was evident that the ticketing arrangements used by CFO in 1996 and 1997 were exactly similar to those employed in previous World Cup tournaments and other similar major international contests.
As the House will recall, the Commission responded to complaints from people outside France who were finding it impossible to buy tickets by beginning an investigation. The CFO then quickly changed its policy and made efforts to make sure that tickets sold in 1998 were available without discrimination. Then 100, 000 tickets became available to everyone on a first-come-first-served basis.
The Commission judged that these factors - the unprecedented application of the law, the conventions relating to previous ticket sales for international tournaments, and the constructive action of CFO - justified a symbolic rather than a punitive fine. In addition, it is relevant to add that a more substantial fine on the organisers of the 1998 World Cup in France would have imposed an obligation on the Commission to consider action against the organisers of previous major tournaments who used exactly the same ticketing policies. This could have meant, for example, action against the organisers of the 1996 European Championship because on that occasion, supporters benefitted from a sales scheme which favoured nationals over fans from abroad.
The French organising committee is not a normal commercial profit-seeking company. It exists for the interests of football and it is important to recognise that all profits reverted to the game of football. Fining the French organising committee means taking money away from grassroots football and from the promotion of the game and putting that money into the coffers of the European Commission. I do not believe that any genuine lover of football would think that was either sensible or acceptable.
I know that football supporters in parts of the Union have strongly criticised the size of the EUR 1, 000 fine. My colleagues and I can certainly understand such reactions when those reactions are not informed by the facts. I hope, however, that in this House and elsewhere, there will be recognition of the specific factors directly relevant to this case. The important - and I think the instructive - outcome of the case is plain. All future sports tournament organisers now clearly know that any ticketing arrangements must comply fully with European Community competition rules and be non-discriminatory. Secondly, they know that the Commission will not hesitate to take action against any organiser that fails to comply with those rules. Thirdly, they know that the symbolic approach could only be followed once, and in very particular circumstances.
These realities, in the view of the Commission, mean that standards of fair treatment for sports fans have been clarified and strengthened. They will definitely enjoy protection against discrimination in the future. The organisers of the Euro-2000 Cup in Belgium and the Netherlands have, for instance, contacted the Commission and as a result, they have adapted their sales system to meet the requirements of Community law. There has been no previous occasion on which a higher percentage of tickets has been made available to the general public with absolutely equal rights for all citizens of the European Union. We intend to keep it that way.
That is the silver lining. It is a pity that first there had to be a cloud.
Madam President, I want to congratulate Commissioner Kinnock on the statement he has just made. I simply do not know how he managed to keep a straight face as he read out those comments. That statement from the Commission was quite appalling. I do not blame Commissioner Kinnock himself, but I certainly blame the action, attitude and inaction, in fact, of the outgoing Commission. This is a pathetic fine from a pathetic Commission. All we can say is that it is absolutely typical of the way they have conducted affairs over the last five years. I only hope that the President-elect Mr Prodi will take this as an example of how not to do it.
I was one of 32 Members of this Parliament who took a private legal action before the French courts last year in a last-ditch attempt to get more tickets for fans across Europe. Unfortunately, when we went to the French courts, we were told that it was too late at that stage to get the redistribution of tickets ordered, although the French courts themselves recognised that European rules had been flouted in the procedure that was followed.
I should like to point out that the costs to the individual Members of Parliament who took that legal action was, surprise, surprise, in the order of £1000 each, something rather more than the fine that has now been imposed upon the World Cup organisers.
The Commission itself, had it wished, had the power to impose a fine of something like EUR 20m - perhaps even more - if it had taken this seriously. It did not take it seriously in 1997 when it could have taken action to ensure a fair distribution. It did not take it seriously in 1998 when we had the problem and fans across Europe were denied the opportunity to see the World Cup. It is not taking it seriously now. What sort of message is this giving out to sports organisers? Commissioner Kinnock called this a symbolic fine. Well, it is certainly giving a sign that it does not take it seriously at all. We are talking about big business here. The amounts of money involved are significant. Something like £300m, I am told, was the turnover of the World Cup; the fine something like EUR 1000. This is simply not acceptable at all.
The sign that is being given is that the Commission is turning a blind eye, that it is not really worried. It is saying to large-scale organisers: 'You can carry on exploiting the fans' . It is also saying that this is the way to encourage - and it is encouraging - a black market in these tickets. It must do something to stop it. Sport is now big business. The Commission in future must show that it means business to ensure that sport, like other businesses across Europe, must observe European rules and regulations.
Madam President, I thank the Commission and Commissioner Kinnock for being available to make this statement following my request earlier in the week. While I welcome the fact they are here to make the statement, I am disappointed in its content.
I am told I do not like football: I am a Manchester City season-ticket holder. I am told that the Commissioner has similar problems with a rumoured enthusiasm for Cardiff City which may explain some of the difficulties we both face. Nevertheless, I agree that the French Football Federation put on a wonderful feast of football. The French 'rainbow team' did much to confound the xenophobics and racists who, like Mr Le Pen and our unlamented former colleague Mr Mègret, believe that to be French is to be white. Yet importantly, there clearly was a breach of competition rules on a massive scale. Commissioner Kinnock talked about 180, 000 tickets being made available to football fans across Europe. That was after 600, 000 tickets were sold on a discriminatory basis. The organising committee deliberately and provocatively ignored early on the requirement that all citizens of the European Union be treated equally, and clearly breached Article 82 of the Treaty. In doing so, they massively increased their profits, selling tickets in corporate blocks as small as one. You could not buy a ticket by telephoning and paying FF500, but for FF5, 000 you could get the same ticket and the equivalent of a school dinner - I have had corporate hospitality before.
If Commissioner Kinnock is asking me if I believe that the European Commission could actually help grassroots football better than the multinational corporations who actually rely on the profits, I would actually vote for the European Commission. It may not be a very popular move but I have seen very little evidence of the people who are making multi-millions of pounds out of football putting it back into football. They are putting it into franchising and other things.
This also endangered the security of thousands of football fans. It turned tens of thousands of French men and women into amateur ticket touts. If they bought their allocation of four tickets each for a major match and sold them on the black market, they had enough money for two of them to take a two-week holiday in Australia. It was very difficult to imagine that French men and women would not pick up tickets and sell them in that way and clearly that was happening.
In these circumstances, therefore, does the Commissioner not agree that football fans will think it is absolutely ludicrous, the EUR 1000 fine - which was about the black-market price for a ticket for England-Argentina - that ticket touts will think that this is good news and that genuine football fans will be disappointed? Can he not confirm that we could have fined the French football authorities something between FF 100m and FF 200m, which was something like 10 % of the extra profits they made? Does he not believe that the excuse that the organising federation no longer exists is actually a facile one when clearly it is the responsibility of the French Football Federation?
Does he not agree that the message to the organisers of Europe 2000, to the organisers of Europe 2004 and the possible organisers of the Mondiale 2006, whether in Germany or the United Kingdom, is that they can ignore the rules, maximise profits and in the end, all it costs them is the small change?
Should the Commission be treating football differently from any other multi-billion pound industrial operation? It seems to me that if this had been in the telecommunications sector or elsewhere, the notion that we would have come back with a symbolic fine in circumstances where people had increased their profits by £200m or £300m would have been as ludicrous as the symbolic fine appears to football fans.
Madam President, our former Belgian Socialist colleague, Mr De Coene, and I led the group of 30 MEPs who took the case to the High Court in Paris last year. The tribunal there found in our favour. They found that the European law had been broken by the CFO. They dismissed our case on a technicality, finding that we were inadmissible as litigants. But we took action because we were not convinced that the European Commission was standing up for the rights of the European citizen. As a result of our action, we were assured by Commissioner Van Miert that the Commission would prosecute this to the very end. That action, as Mr Perry has pointed out, cost us individually more than EUR 1000 each. Members of this House are sick at the fine that has been imposed by the European Commission on the CFO. I can well imagine why Commissioner Van Miert did not want to come here personally to make this statement today.
This is not the first time that the World Cup organisers have rigged the sales of tickets against the ordinary football fan. But it is the first time that they have trumpeted their tournament as the first billion-dollar World Cup. They have made millions out of discriminatory sales arrangements. If the Commission had pursued this abuse of Article 82 as rigorously as it pursues abuses in other areas of industry then this fine would have been not £600 but £6m or more.
The Commissioner tells us that the interests of consumers were harmed but that this had no serious effect on the market. I suggest to the Commissioner that it has a very serious effect on the European Union's reputation. He tells us that there was nothing to guide the CFO. What about the fine that the Commission imposed on the Italian organisers of the World Cup in 1990, a fine which was, in fact, larger than the fine that is imposed on the CFO this year? What about the exchange of correspondence between the CFO and the European Commission which started the previous July?
Unlike Mr Ford, who represents the Southwest but supports Manchester City, I do not support any football club, but I do support the right of the European citizen to be protected from discriminatory practices and the abuse of a dominant market position. I support the European Union in developing its role to protect those citizens. To me, this fine sends to the European citizen the message that Europe is on the side of big business and not on the side of the ordinary man or woman in the street.
In my view, this is a sad-and-sorry ending to a sad-and-sorry Commission. I hope that our new Commissioners, when they have been approved in September, will have rather more backbone in taking up this kind of case on behalf of the people of Europe.
Applause
Madam President, unlike the previous speakers, who were, it has to be said, all British - well, well, what a surprise! - I would like to protest against the Commission's decision, which I find quite astounding, to penalise the French Football Federation for so-called discrimination in the sale of tickets during the last football World Cup. Commissioner Kinnock pointed out, and rightly so, that this has been the accepted practice in previous World Cups.
And why is this an accepted practice, ladies and gentlemen? Well, it is quite simply that a World Cup like that is organised by a country, and paid for by the tax-payers of that country. Given these conditions, it is felt to be courteous and good practice to allocate a slightly larger quota to that country's citizens. When a company floats shares for example, increases its capital, and then sells the shares, nobody says that it is illegal if it reserves a quota for its own employees, who are a vital component of the company's lifeblood. This quota is, of course, a form of discrimination and yet, I feel it is a legitimate one. I, therefore, think that the Commission was wrong to apply Article 82 of the Treaty because there was no real abusive exploitation of power, only a quite legitimate and understandable use of a set of circumstances which were highly unusual from a financial point of view.
However, Madam President, I would like to move on, because this is, when all is said and done, a relatively minor matter which is of no great consequence to life in our country. There are other more serious matters in which the Commission has been guided by the same extremist mind set which may bring about very serious imbalances in our country's economy and also in its employment figures.
I am thinking in particular of the sanction imposed, yet again on France, for having allowed certain textile companies to reduce their national insurance contributions at a time when they were taking on new staff in an international climate which, as you know, ladies and gentlemen, is extremely tough, largely because of the international agreements negotiated by the Commission itself. So these businesses are now going to have to repay the social grants which they were given because of an extremist, narrow-minded and almost plain stupid way of seeing things. It is an absolute scandal. I think that, in future, this Parliament should set an example with a more considered vision, one which is more fair and impartial towards competition.
Applause
Madam President, first and foremost, I should like to quote a great Dutch philosopher, Michels, a famous football coach who once said that football is war. I would prefer to suggest that if football is an alternative to war then I am in complete agreement with that. I do not intend to talk about the World Cup in France here, but there are a few general points I wish to make.
I believe that football, and international fixtures in particular, are indeed a valuable alternative to war, however silly that may sound. Football should be a celebration, and international fixtures such as World Cups or European Championships really ought to belong to the people again. What we are seeing now, and what happened last year in France, is a perfect illustration of this. What ought to be a celebration for the people has, to some extent, become a completely commercialised celebration. We can see that the same thing is tending to happen with national football competitions throughout Europe. These show that football is becoming less and less accessible to ordinary people and has to some extent become a celebration of business, with people tucked away behind plate glass windows and in comfortable business lounges.
That is why I want to call on the Commissioner to take positive action for a sport that must remain accessible to ordinary people and that must be protected from commercial interests. Of course, the same applies to competitive cycling, where cyclists sometimes inject themselves with the same hormones that cattle are injected with.
On the same note, I would ask the Commissioner to actually produce a policy that is no longer concerned with imposing fines on organisations that have infringed some competition regulation or other, but is, in every sense, a policy aimed at controlling those big organisations and ensuring that European Championships and World Cups that are held in Europe really do continue to be celebrations for the people and not celebrations of business.
Madam President, ladies and gentlemen, I do not think that the market should be the only factor taken into consideration as regards the organisation of sporting events. During the 1998 World Cup, of the two million tickets sold, the largest share was handled directly by FIFA, which sent quotas to the 203 national football associations, with a larger share going to the 24 qualifying countries, of which the United Kingdom was one. Another share, 600, 000 tickets, was handled by the host nation, which reserved 37 % of this quota.
The idea of putting all tickets for a sporting event of this size up for sale on the European market has never been put into practice by any country, as Commissioner Neil Kinnock has just pointed out. In Euro '96, for example, the football tournament organised in the United Kingdom, 42 %, not 37 % of the tickets were reserved for the host nation.
Secondly, having control of the tickets is to have 90 % control of security. If the World Cup was a success in this area too, if we had relatively few incidents, it was largely because this control over the tickets facilitated for example, Franco-British co-operation in security matters, and efficiency in handling the arrival of groups of supporters, supervising them, and following up any problems. This allowed us to escape many outbreaks of hooliganism, which we hope never to see again on our continent.
Thirdly, the more individual sales that are made, the greater the risk of a black market developing. This is the lesson learned by the Italians themselves, from organising the 1990 World Cup, and it was obviously taken on board by the French organising committee.
Fourthly and finally, it is understandable to ensure that where a popular sport is concerned, when the host nation has invested nine billion francs in the event, the citizens of the host nation support and participate positively in this event, and this is also a key factor in its success. But it is also understandable that care is taken over the security of these citizens and also that of the groups from abroad, whom the host country accommodates for the occasion.
During this World Cup, ladies and gentlemen, you saw thousands of little Zidanes and Marcel Desaillys, coming from the working-class neighbourhoods of Marseilles, Toulouse and Strasbourg to applaud the exploits of the great Zidane and the great Desailly, but also those of the great Owen, the great Beckham, and the great Di Pietro. Nobody could say that this amazing World Cup was tainted by racial or social discrimination. It was an open and welcoming popular celebration. It gave us a wonderful picture of sport, a picture of the diversity of our teams and of our nations, and a picture of fraternity across our continent. The supporters group which was most successful and most appreciated by the French people was that of the Scots. We, the citizens of France, did not go on holiday to Australia in July 1998 because the world came to France, and because we were at the Stade de France, at St-Denis, at the velodrome, in Marseilles with the people from our working-class neighbourhoods.
Ladies and gentlemen, I think that the European Union's priority in sport today is not to punish a Member Nation which has managed successfully to organise an event like this, but is rather, as Romano Prodi said yesterday, to engage in a real pan-European battle against doping, and this means refusing to allow the unique power of money to kill off the beauty and the very spirit of sport.
Applause
Madam President, I am here to speak on behalf of millions of women football fans. I welcome Commissioner Kinnock's reassurances.
I must say that I was appalled at how the ticket allocation was handled by the French authorities. I know that a large number of people in Britain were equally frustrated. The release of the tickets was really too late for most people to be able to take up those opportunities given their work commitments. What we need, I believe, is some joined-up thinking.
One of the main objectives of the EU institutions is to ensure that citizens of all EU countries are treated fairly and equally. In this instance, millions of football fans were discriminated against. And yet, this breach is taken lightly. Whatever the reasons for that particular measly fine, it will alienate a large number of fans. It is another missed opportunity to connect with the people of Europe. Football is a passion that unites all the countries. What better way for us to change our image and connect with the people of Europe than to say that we take football as seriously as we take any branch of commerce.
I should like to begin where Ms Gill left off, first of all by congratulating her on her maiden speech in this House. She will never feel such fear again or derive such satisfaction. I am sure the whole House thanks her for her contribution. Indeed, she summed up the feelings of the Commission in many ways when she said that she deeply regretted the existence of discrimination. That is the universal feeling in the Commission, which is why my colleague, Mr Van Miert, and his associates in the Commission specifically sought to do something effective about preventing for all time in the future and indeed for 1998 the use of discriminatory practices by CFO.
I should like to take up where Mr Vander Taelen left off. When he said that football is a valid alternative to war I was reminded of the maxim that the first casualty of war is truth. As I listened to some of the contributions in the course of this debate, I could not escape the feeling that sometimes the first casualty of football is truth because there were one or two contributions that were made passionately, but largely without the recognition of fact. I would like to respond on behalf of the Commission, with some repetition of fact. I regret it if I am repetitive, but if at first people do not hear, perhaps they will hear the second time.
I begin with Mr Perry. I enjoyed his recitation of sound-bites about pathetic, appalling and all the rest of it. But what is he really saying when he says that the European Commission has the power to impose a EUR 20m fine? In theory and in constitutional terms, he is right. But is he really suggesting that the European Commission should take EUR 20m or EUR 30m out of football and put it in the coffers of the European Commission? Mr Ford says 'yes' , he would rather that the European Commission have the money than the CFO. He demonstrated a surprising distance from the realities of public opinion. This man has been my friend for a considerable time. I admire everything but his taste in football clubs. But the fact remains that if that were the course of action taken, he knows what the headlines would be. So does Mr Watson, who is disturbed about the reputation of the European Union. He knows the headlines would say: 'Euros snatched from football' .
Let us be rational. Is it sensible in the circumstances to take the money in large amounts from football and deposit it in the European Commission's coffers, or is it sensible to take action that guarantees that on no future occasion will there be discriminatory sales of football or other international tournament tickets? Then Mr Perry says that he wants this action to be absolutely firm and ferocious. I can understand the sentiment. But to be consistent the same action would have to be taken against the organisers of the European Cup competition which happened to be in the United Kingdom in 1996. Football came home, it was said. Are we really suggesting in this House, or anywhere else, that we should look back to 1996 or comparable competitions and say that we are dishing out EUR 20m fines on those who organised these competitions? Come on. Let us be rational.
Let me return very briefly again to Mr Ford. He said those who make money out of football should put it back in. He knows very well that I am zealous in my support of that view. But I would suggest that we have to do rather more than attend only to international football ticket sales in order to bring about that intelligent and necessary recycling of funds.
One point I want to focus on, in what Mr Ford said, is that the Commission, he alleges, is sending out the message to organisers of Euro 2000 and maybe future World Cup competitions in the European Union that they can ignore the rules. The absolute opposite is taking place. I had already said ten minutes before Mr Ford spoke that the organisers of the Belgian and Netherlands European championship have been in touch with the Commission and not a single ticket will be sold on a discriminatory basis. They are already obeying the rules, setting the precedent, and, at all future times in the European Union, that will be the way in which affairs are conducted. The football supporters and supporters of other sports quite rightly will now know that they have the protection of the law and organisers of tournaments will know that they will be the object of real and heavy punishment if they break what are now known to be the rules.
This is the point. There was no knowledge of the rules. There is no case-law from the Court of Justice. There is no precedent of action by the European Commission. The money would have been taken out of football if there had been a heavier fine. There would have to be a further effort to levy fines against previous organisers. The fact is that CFO, who I do not paint as plaster saints, the moment that our investigation commenced, stopped the discriminatory sales. Everybody would have liked that to have occurred earlier, but it did happen. When Mr Watson says, therefore, that this is not the first time that organisers have rigged the sales, he may be right. But this is the first time that the legal competition authority has stopped the rigging, stopped the discriminatory sales and the first time that any competition authority in the world has prevented for all future time the use of discriminatory methods in the sale of tickets.
Mr Watson accepted my point when I said that this was a case where consumers were hit but the effect was not on the market as it is generally understood. I think he conceded that because he said that was my claim and the problem was that the reputation of Europe had suffered. I would put this point to him, a man for whom I have very high regard, as I do for the other participants in this debate: that reputation can only suffer if what has occurred is misrepresented. I know there is no-one in this House who will ever want to do that. I therefore appeal for attention to the facts. Whilst I fully understand and indeed, to a degree, share the passions about the way in which the big business of football so frequently now is operating in ways that contradict the interests of genuine football fans, I accept all that. I ask for fair treatment in this case as indeed in many others.
It was uncharacteristically unworthy of one honourable Member to say that he could understand why my colleague Mr Van Miert is not here because of the gravity of this case. If there has ever been a Commissioner in the forty-two year history of the European Union who has publicly demonstrated integrity and guts, it is Mr Van Miert. The reason he is not here this morning is because he has to attend to his work, not from any cowardice. It is infamous for anybody to even infer that is the reason for his absence.
Thank you, Mr Commissioner.
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 9.55 a.m.